DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022, has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 8, 34, and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 3,338,777 to Irwin in view of US Pub. No. 2007/0014995 to Chacko and USPN 6,854,166 to Mohammadi.
Regarding claims 7, 8, 34, and 45, Irwin teaches the manufacture of nonwoven fibrous mats utilizing fiber glass filaments (Irwin, column 1 lines 13-16), suitable for use as insulation (Id., column 3 lines 12-17), having a length of, for example one to four inches (Id., column 2 lines 22-28).  Irwin teaches that the webs are lapped to build up a mat from successive layers of web to any preselected thickness, depending on the ultimate use of the finished product (Id., column 2 lines 36-44).  Note that the first web which is lapped is within the scope of the first web layer.  Irwin teaches that the lapped material is then conveyed to a needle loom where a plurality of barbed needles pass through the lapped webs and draw filaments from one layer of the web into adjacent layers to mechanically interlock the layers of web to one another and control the thickness of the end product (Id., column 2 lines 45-59).  Irwin teaches that the needled, fibrous mat, mechanically interlocked by the process consists essentially of fiber glass filaments and is free of any and all organic binders (Id., column 2 line 60 to column 3 line 10).  Irwin teaches that the webs are relatively strong (Id.), have great dimensional stability and resiliency, as well as mechanical strength (Id., column 3 lines 12-17).  
Irwin does not appear to teach the properties of the glass fibers and the webs or pack of fibers and the properties of the claimed layer.  However, Chacko teaches a rotary fiberglass needled glass insulation product comprising glass fibers having a diameter preferably from about 3 to about 6 microns and a length of from about 1/4 of an inch to about 4 inches (Chacko, Abstract, paragraph 0029).  Chacko teaches that the insulation blanket is subjected to a needling process to entangle or intertwine the fibers and impart mechanical strength and integrity (Id., paragraph 0034). Therefore, Chacko establishes that glass fibers having the aforementioned diameters and lengths are predictably suitable for needled glass insulation products.  As shown in Figure 1, molten glass is fiberized by spinners 15 to form glass fibers, wherein blowers 20 turn the fibers downward to form a veil or curtain 30 (Id., paragraphs 0028, 0029).  Since there are two veils or curtains, Chacko teaches or suggests that there are layers.  Chacko teaches that the blanket may have a density of from about 0.3 pcf to about 4.0 pcf and a thickness from about 1 to about 12 inches (Id., paragraph 0033), and that a needled product may have a compressed overall average thickness of about 0.1 inch to about 0.75 inch, and a density of from about 1 pcf to about 10 pcf (Id., paragraph 0040).  Chacko teaches that the thickness and density of the final insulation product may be controlled, wherein needling provides a softer feel and needling higher loft, lower density insulation blankets using mechanical bonding is less expensive (Id., paragraphs 0041, 0042).  Additionally, Chacko teaches that a thin insulation product has a low thermal conductivity, corresponding to equivalent or better insulative properties than lofty insulation (Id., paragraphs 0044, 0047, 0048).
Additionally, Mohammadi teaches insulative fabrics including a plurality of web layers, each of the web layers comprising monostaple fibers having a length between about 0.5 and 2 inches, the plurality of web layers positioned in overlying relationship and interconnected to each other through needlepunching (Mohammadi, Abstract).  Mohammadi teaches that the fibers are formed into a web layer which is typically about 0.5 cm in thickness (Id., paragraph 0022), such that the finished non-woven fabric is typically between 0.25 and 2 inches and includes between about 4 and 10 web layers (Id., paragraph 0026).  Mohammadi teaches that the composition is used for thermal insulation including use in ovens (Id., paragraph 0029).  Mohammadi teaches that the insulative non-woven fabric can provide a relatively flexible, light, low thickness, low cost material with low thermal conductivity (Id., paragraph 0008).  Note that Mohammadi does not require a binder.
It would have been obvious to one of ordinary skill in the binderless insulation art at the time the invention was made to form the binderless insulation of Irwin, wherein the glass fibers comprise diameters and lengths, such as within the claimed ranges, as taught by Chacko, and the insulation comprises a plurality of layers, such as the claimed amount of layers, as taught by Mohammadi, motivated by the desire of forming conventional binderless insulation comprising glass fiber properties and an amount of layers known in the art as being predictably suitable for forming needled glass fiber mats used in insulation.
Note that regarding the claimed fiber diameters, the prior art combination teaches that the glass fibers have a diameter preferably from about 3 to about 6 microns. The claimed diameter range of 16 HT to 17 HT is equivalent to 4.064 micron to 4.318 micron, which is within the range set forth in Chacko. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicants to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Additionally, absent evidence of criticality and/or unexpected results within the claimed diameter range, it would have been obvious to one ordinary skill in the fibrous insulation art at the time the invention was made to form the fibrous insulation of the prior art combination, and adjusting and varying the fiber diameters, such as within the claimed range, motivated by the desire of forming a conventional fibrous insulation product based on the totality of the teachings of the prior art combination.
Regarding the properties of the webs or pack of fibers, such as the claimed thicknesses and area weight, the prior art combination teaches that the webs are lapped to build up a mat from successive layers of web to any preselected thickness, depending on the ultimate use of the finished product, to control the thickness of the end product.  It is reasonable for one of ordinary skill in the art to expect that the successive layers are similar or identical.  Additionally, the prior art combination teaches that the blanket may have a density of from about 0.3 pcf to about 4.0 pcf and a thickness from about 1 to about 12 inches, and that a needled product may have a compressed overall average thickness of about 0.1 inch to about 0.75 inch, and a density of from about 1 pcf to about 10 pcf.  Additionally, the prior art combination teaches that the thickness and density of the final insulation product may be controlled, based on the desired feel and cost considerations, and that lowering thickness thereby increasing the density results in lower thermal conductivity and better insulative properties.  Therefore, the prior art combination establishes that the thickness and corresponding density are result effective variables. 
Based on the combined teachings and parameters set forth in the prior art, one of ordinary skill would be capable of determining suitable densities and thicknesses of the layers and the needled product, based on the desired properties, such as thermal conductivity and insulative properties.  Therefore, it would have been obvious to one of ordinary skill in the binderless insulation art at the time the invention was made to form the binderless insulation of the prior art, and adjusting and varying the densities of the layer or the product and the thicknesses of the layers or the product, such as within the claimed ranges, and such that the layers comprise an area weight, such as within the claimed range, as suggested by Chacko, as one of ordinary skill could predictably determine the desired insulative properties based on the intended application.
The prior art combination does not appear to teach the specifically claimed tensile strength, tensile strength to weight ratio and bond strengths.  However, the prior art combination teaches a substantially similar structure and composition as the claimed invention, including establishing that it was known in the art to form multilayered insulation comprising thicknesses and densities within ranges set forth by Applicants.  Additionally, the prior art combination establishes that the strength of the insulation material can be predictably improved by interlocking the layers by needlepunching, wherein the fibers comprise diameters and lengths within the claimed ranges.  Applicants’ specification appears to attribute the tensile strength to the use of relatively long and thin fibers (see Applicants' specification at paragraph 0027).  Note that Applicants' specification does not appear to recite any parameters associated with mechanically entangling the layers.  Therefore, although the prior art does not disclose the claimed tensile strength, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art references teach an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Alternatively, since the prior art combination establishes that the interlocking of the adjacent layers by needlepunching increases the strength of the end product, it would have been within the level of ordinary skill to determine a suitable amount of needlepunching to predictably increase the strength of the end product as desired.  Therefore, it would have been obvious to one of ordinary skill in the binderless insulation art at the time the invention was made to form the binderless insulation of the prior art combination, and adjusting and varying the tensile and strengths, such as within the claimed ranges, by adjusting and varying the amount and depth of needlepunching, motivated by the desire of forming a conventional binderless insulation having the desired strength suitable for the intended application.
Regarding claim 8, the prior art combination does not teach or require compressing the fibers used to form the web for packaging or shipping.  Alternatively, the claimed limitations directed to the glass fibers never having been compressed for packaging or shipping appears to be a product by process limitation, as the limitation is directed to the intermediate product or the source of fibers prior to being formed into the final product.  Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.  

Response to Arguments
Applicants’ arguments filed April 28, 2022, have been fully considered but they are not persuasive.  Applicants argue that the Office notes Chacko teaching or suggesting two layers, though no citation is provided, and that the Office has misinterpreted the reference as Chacko does not appear to teach a multi-layer pack.  Examiner respectfully disagrees.  As set forth in the Rejection, Irwin already establishes a nonwoven fibrous mat comprising lapped layers which are needlepunched.  Chacko is only relied on to teach a similar insulation blanket subjected to a needling operation, wherein the glass fibers have a diameter preferably from about 3 to about 6 microns and a length of from about 1/4 of an inch to about 4 inches.  Therefore, Chacko establishes that glass fibers having the aforementioned diameters and lengths are predictably suitable for needled glass insulation products.  Chacko is not relied on to teach a layered product as claimed, although, as set forth in the Rejection, Chacko teaches in Fig. 1 multiple spinners used to form the insulation product of Chacko.  Such a structure would appear to result in multiple layers.
Applicants argue that it is unclear why an ordinary artisan would seek to achieve the claimed binderless pack by modifying a reference that teaches a binderless pack with one that requires a binder, as Chacko clearly teaches that the needle-punching happens after the binder is cured.  Examiner respectfully disagrees.  As set forth above, Irwin already establishes a binderless nonwoven fibrous mat comprising lapped layers which are needlepunched.  Chacko is only relied on to teach a similar insulation blanket subjected to a needling operation, wherein the glass fibers have a diameter preferably from about 3 to about 6 microns and a length of from about 1/4 of an inch to about 4 inches.  
Note that although Chacko teaches a binder, Chacko also teaches that the binder may preferably be present in an amount less than or equal to about 3% by weight of the total product (Chacko, paragraph 0030).  Chacko does not appear to recite a relationship between collectively, the fiber diameter and the length of the fibers, and the presence or absence of a binder, to form an insulation blanket which is needlepunched.  Based on the amount of binder presented by Chacko, it is reasonable for one of ordinary skill to expect that the glass fiber properties set forth in Chacko are similarly applicable to the fibrous mat of Irwin.
Applicants argue that Irwin cannot be modified as proposed, as Irwin teaches a pack with a predetermined thickness to insulate materials up to temperatures of 1200°F or more. Applicants argue that the thickness of an insulator is related to the insulative capacity, as the overall thickness of the pack of Irwin is tied to its ability to properly function and therefore, the modification to achieve the claims would render it unfit for its intended purpose.  Additionally, Applicants argue that since Irwin teaches a thickness of 12-18 inches for insulating at temperatures of 1200°F or more, which is about 6 to 9 times that of the upper range of the claimed thickness, the record clearly establishes that modification of Irwin to achieve the claimed thickness would render it unable to insulate at high temperatures and thereby unfit for its intended purpose.
Regarding Applicants’ arguments, Examiner respectfully disagrees.  It is undisputed that Irwin teaches a fiber glass mat including lapping of fibrous material to build up a mat for use as insulation.  Applicants argue that Irwin teaches a thickness of 12-18 inches to accomplish the specific and only purpose of insulating at temperatures of 1200°F or more.  However, Irwin does not appear to associate a necessary and critical relationship between the thickness of the fibrous material and the purpose of insulating at temperatures of 1200°F or more.  Irwin expressly teaches that the lapping machine is arranged to build up a mat from successive layers of web to any preselected thickness, as for example, 12 to 18 inches, or more, or less, depending on the ultimate use of the finished product (emphasis added) (Irwin, column 2 lines 40-44).  The thickness set forth by Irwin is clearly exemplary, as one of ordinary skill would recognize that the explicit teaching of, “for example, 12 to 18 inches, or more, or less, depending on the ultimate use of the finished product,” allows for the product to comprise a thickness more or less than the exemplary thickness of 12 to 18 inches, depending on the ultimate use of the finished product.
Irwin further teaches that fibrous, binder-free mats, formed by the described process have great dimensional stability and resiliency, as well as mechanical strength, as they retain their shape after extended use and are highly useful for applications wherein high temperatures, as for example, as insulation where temperatures upwards to 1200°F are encountered (emphasis added) (Id., column 3 lines 11-17).  Irwin’s process does not appear to require a specific thickness to accomplish the goal of dimensional stability and resiliency, or to retain their shape after extended use and be highly useful for applications wherein high temperatures upwards to 1200°F are encountered.   One of ordinary skill would recognize that the use in applications where high temperatures upwards to 1200°F is exemplary, as the fibrous mats when formed according to the process of Irwin, have dimensional stability and resiliency and mechanical shape, and are clearly useful for high temperature heat insulating applications.  Therefore, modifying the teachings of Irwin based on the combined teachings of the prior art for use as an insulating glass fiber mat would not render the insulating material of Irwin unfit for its intended purpose.
Applicants argue that Chacko does not appear to directly specify an intended temperature range, and Mohammadi does not indicate that the insulative packs can be used at high temperatures.  Examiner respectfully disagrees.  As set forth in the Rejection, Chacko is only relied on to teach that glass fibers comprising diameters and lengths as claimed, were known in the art to be predictably suitable for needled glass fiber insulation mats.  Additionally, Mohammadi is only relied on to teach that multilayered insulative non-woven fabrics having the claimed thickness of each layer and amount of layers, were known in the art as being predictably suitable for insulative non-woven fabric applications.  Applicants have not established that varying the fiber diameters and lengths as taught by Chacko, and the thickness of the layers and amount of layers as taught by Mohammadi, would render the fibrous mat of Irwin unfit for its intended purpose.  
Additionally, although the thickness of an insulator is related to the insulative capacity, thickness does not appear to be required in the invention of Irwin to be useful for applications wherein high temperatures upwards to 1200°F are encountered.  Irwin attributes such properties to the fibrous mat and the process of forming the mat.  To attribute such a use solely to an exemplary thickness when the teachings of Irwin do not establish such a nexus, does not appear to establish that the claimed thickness would necessarily render the teachings of Irwin unfit for its intended purpose.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786